                                                                                             7/8/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                               21-cr-139 (AJN)
  Elvis Capellan,
                                                                                   ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       The sentencing scheduled for July 19, 2021 at 1:00 P.M. is adjourned to July 21, 2021 at

9:30 A.M. The sentencing will occur in-person in Courtroom 906 of the Thurgood Marshall

United States Courthouse, 40 Centre Street, New York, New York.



       SO ORDERED.

 Dated: July 8, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
